Citation Nr: 1142226	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  07-14 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a service-connected right ankle disability prior to March 21, 2011, and in excess of 20 percent thereafter.

2.  Entitlement to a disability rating in excess of 10 percent for a service-connected right ankle scar.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2006 and August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee and the Appeals Management Center (AMC), in Washington, DC, respectively.  

The issues of entitlement to service connection for a lower back and right hip disorder were denied by the Board in a decision issued in January 2011.  In September 2011, the Veteran again requested compensation for his back and hip disorders.  Accordingly, the Board construes this statement as a claim to reopen his previously denied service connection claims for lower back and right hip disorders, and the claims to reopen are therefore REFERRED to the RO/AMC for appropriate development.

The January 2011 Board decision also remanded the Veteran's right ankle disability increased rating claim for further evidentiary development.  After completing the requested development, the AMC readjudicated the claim, as reflected by a rating decision and a supplemental statement of the case issued in August 2011.  In these decisions, the AMC increased the Veteran's right ankle disability evaluation to 20 percent disabling, effective the date of the March 2011 VA examination afforded to the Veteran in accordance with the Board's remand directives, and granted a separate 10 percent evaluation for the Veteran's related right ankle scar, a residual of his in-service right ankle surgery.  These claims have now been returned to the Board for further appellate review.
 

FINDINGS OF FACT

1.  Prior to March 21, 2011, the evidence of record fails to reflect that the Veteran demonstrated any right ankle limitation of motion; any ankylosis of the right subastragalar or tarsal joint or of the entire ankle; malunion of the os calcis or astragalus; or evidence of an astragalectomy.

2.  As of March 21, 2011, the Veteran demonstrated 0 degrees of dorsiflexion on repetitive range of motion testing, together with a range of motion to 35 degrees plantar flexion on repetitive range of motion testing.  

3.  The Veteran's right ankle surgical scar is painful on examination, and measures .2cm by 8cm.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a right ankle disability prior to March 21, 2011 have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5270, 5271, 5272, 5273, 5274 (2011).

2.  The criteria for a disability rating in excess of 20 percent for a right ankle disability as of March 21, 2011 have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45. 4.59, 4.71a, Diagnostic Codes 5270, 5271, 5272, 5273, 5274 (2011).

3.  The criteria for a disability rating in excess of 10 percent for a right ankle scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) the Veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  

VA's notice requirements were satisfied by a letters issued in January 2006, and March 2006.  

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issues decided on appeal has been obtained.  The Veteran's VA treatment records have been obtained, and he has not identified any relevant, available treatment records that have not been requested or obtained.  The Veteran was also offered an opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations during the current rating period with regard to his increased rating claims, and neither the Veteran nor his representative have alleged that these examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations, in their aggregate, are adequate in order to evaluate the Veteran's right ankle disability and scar, as they address the relevant rating criteria.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

Increased Rating Claims

The Veteran is seeking an increased rating for the service-connected residuals of his in-service right ankle fracture, including his right ankle surgical scar.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's right ankle disability is currently evaluated pursuant to Diagnostic Code 5272, which outlines the rating criteria for ankylosis of the subastragalar or tarsal joint.  Diagnostic Code 5272 provides that a 10 percent disability rating will be assigned based on evidence of ankylosis in a good weight-bearing position, and a 20 percent rating to be assigned based on evidence of ankylosis in a poor weight-bearing position.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995), citing Dorland's Illustrated Medical Dictionary, 91 (27th ed. 1988).

Other pertinent diagnostic codes for consideration include Diagnostic Code 5010, which provides for a 10 percent rating for arthritis of a joint without limitation of motion with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating without limitation of motion with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  

Diagnostic Code 5271, outlines the rating criteria for limitation of ankle motion, and provides a 10 percent rating for moderate limitation of motion, and a 20 percent based on evidence of marked limitation of motion. See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).  The normal range of motion for the ankle is 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion. 38 C.F.R. § 4.71 Plate II.  

Diagnostic Codes 5270, 5273, 5274 contemplate ankle ankylosis; malunion of the os calcis or astragalus; and astragalectomy, respectively. 

The United States Court of Appeals for Veterans Claims has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-up, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect any functional limitation which is due to pain, supported by adequate pathology, and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The relevant evidence of record includes the Veteran's VA treatment records, VA examination reports, and lay statements submitted by the Veteran and his spouse.

A June 2005 VA treatment record reflects the Veteran's report that his right ankle "gives out" several times per week and is intermittently bothersome.  On physical examination, the treating physician noted that the Veteran had a normal gait and demonstrated slightly greater than 10 degrees of dorsiflexion and poor proprioception.  However, the Veteran's right ankle evidenced no swelling, skin breakdown or ulceration, or loss of strength.

The Veteran underwent a VA examination in February 2006, which included an assessment of his right ankle disability.  During the examination, the Veteran reported experiencing daily right ankle pain, as well as stiffness and frequent giving way.  However, he denied any locking, fatigability, or lack of endurance, but stated that he experiences frequent flare-ups (occurring half of each month) and that during his flare-ups, he has difficulty performing his tasks as a construction site supervisor.  The examiner stated that the Veteran's right ankle flare-ups would create a significant functional impact.  On physical examination, there was some tenderness over the medial aspect of the ankle in the area where the Veteran's surgical screw protrudes, but there was no evidence of swelling, heat, or erythema.  On range of motion testing, the Veteran demonstrated 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion, all without pain.

The Veteran underwent another VA examination in April 2006, which was provided to ensure that an examination of the Veteran's service-connected right ankle disability was conducted, as the February 2006 examination erroneously referenced findings regarding the Veteran's left ankle.  (The examiner clarified that all findings noted in the February 2006 examination report were with regard to the Veteran's right ankle and that any references to the Veteran's left ankle were errors in transcription.  Thus, the Board has characterized all of the February 2006 VA examination findings as findings related to the Veteran's right ankle.)  On physical examination, the examiner noted that the Veteran's right ankle evidenced no swelling, heat, or erythema, but found evidence of some tenderness over the medial aspect of the ankle in the area where the Veteran's surgical screw protrudes.  On range of motion testing, the Veteran once again demonstrated full plantar flexion and dorsiflexion with no pain or additional limitation of motion on repetitive testing.  However, the examiner characterized the Veteran's right ankle disability as very symptomatic, evidenced by flare-ups on repetitive use that result in additional pain and swelling, causing a major functional impact.

February 2011 VA treatment records reflect the Veteran's report of experiencing intermittent right ankle discomfort.  On physical examination, the treating physician characterized the Veteran's right ankle as nontender and stable with a good range of motion.  The examiner also noted the presence of a surgical scar anterior and inferior to the medial malleolus.

The Veteran was afforded a VA examination in March 2011 pursuant to the Board's remand directives, as the Veteran's representative had reported that the Veteran's right ankle disability had increased in severity since it was assessed for VA purposes in 2006.  During the examination, the Veteran reported experiencing pain at the site of his surgical screw and instability, which the examiner characterized as resulting from the disruption of the lateral stabilizing ligaments as a result of his ankle dislocation.  The Veteran reported that he was able to walk for a quarter of a mile and stand for a few hours; however, he is unable to safely climb ladders (a task often performed in his vocation in the construction industry) and experiences increased pain when walking on uneven surfaces.  The Veteran affirmed experiencing right ankle instability, giving way, pain, stiffness, weakness, decreased speed of joint motion, repeated effusions, episodes of subluxation or dislocation several times per week, and locking episodes one to three times per month.  However, the Veteran denied experiencing right ankle deformity, incoordination, inflammation, or flare-ups of joint disease.  

On physical examination, the examiner noted that the Veteran's right ankle disability impaired his gait, resulting in poor propulsion.  The Veteran demonstrated objective evidence of right ankle instability, as reflected by positive anterior drawer testing, as well as right ankle tenderness, abnormal movement, and guarding of movement.  The Veteran's right ankle angulation was described as mild calcaneal varus of about 5 degrees.  On range of motion testing, the Veteran demonstrated dorsiflexion from 0 to 10 degrees and plantar flexion from 0 to 35 degrees, with pain on range of motion testing.  Furthermore, after repetitive motion, the Veteran experienced a further 10 degree limitation of dorsiflexion due to pain, resulting in 0 degrees of motion.  The examiner further noted evidence of stable ankylosis of the subastragalar or tarsal joint, although stating that the ankylosis was fixed in a poor weight-bearing position of approximately 8 degrees of varus angulation, creating loss of subtalar motion. 

In conclusion, the examiner diagnosed the Veteran with residuals of a right subtalar dislocation with medial malleolar fracture, resulting in limited range of ankle motion and subtalar-calcaneal (subastragalar) ankylosis.  The examiner found that while this disability would not interfere with sedentary employment, it would produce significant affects on the Veteran's current occupation as a construction crew foreman, although acknowledging that the Veteran was nevertheless able to perform most of the requirements of his current occupation.

This examination also included an assessment of the Veteran's right ankle surgical scar, per the Board's remand directives.  The examiner measured the Veteran's scar as 0.2 centimeters in width by 8 centimeters in length and noted that the Veteran's scar, located in close proximity to the readily palpable surgical screw head, was painful on examination.  The examiner characterized the Veteran's scar as deep, but found no evidence of skin breakdown, inflammation, edema, keloid formation, or other disabling effects.

Turning first to the Veteran's right ankle disability increased rating claim, the Board finds that the evidence of record fails to reflect a basis for awarding a rating in excess fo 10 percent prior to March 2011.  In that regard, the evidence of record fails to reflect any findings of ankylosis, either of the Veteran's right subastragalar or tarsal joint (so as to create a basis for awarding an increased rating pursuant to Diagnostic Code 5272) or of the entire ankle (so as to create a basis for awarding an increased rating pursuant to Diagnostic Code 5270).  Moreover, the range of motion findings recorded prior to March 2011 fail to reflect any limitation of right ankle motion, as the Veteran demonstrated full range of right ankle motion during his 2006 VA examinations and his right ankle range of motion was assessed as "good" when receiving VA treatment in February 2011.  Accordingly, an increased rating based on evidence of marked limitation of ankle motion pursuant to Diagnostic Code 5271 is not for application.  Furthermore, while x-rays from this rating period reflect evidence of traumatic arthritis and the Veteran has reported experiencing frequent flare-ups of his ankle disability during this time period, there are no characterizations of these flare-ups as incapacitating exacerbations.  Specifically, during his 2006 VA examination the Veteran reported using a cane to ambulate when experiencing a flare-up of his right ankle disability, not that his flare-up would incapacitate him.  Thus, a 20 percent rating pursuant to Diagnostic Code 5010 is not warranted.  Additionally, there is no evidence from this rating period reflecting findings of malunion of the os calcis or astragalus or evidence of an astragalectomy to warrant the assignment of an increased rating pursuant to Diagnostic Codes 5273 or 5274.

The Board has also considered whether an increased rating prior to March 2011 may be awarded based on evidence of functional loss pursuant to DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In that regard, the Board acknowledges that the Veteran reported experiencing frequent flare-ups of his ankle disorder, resulting in increased pain and instability, and that the VA examiner who conducted the Veteran's 2006 VA examinations characterized the Veteran's ankle disorder as creating a major functional impairment.  However, the Board further notes that the Veteran nevertheless demonstrated full range of ankle motion during these VA examinations, with no evidence of pain on motion and no evidence of any additional limitation of motion on repetitive testing.  As such, the Board finds that even considering the Veteran's reports of functional loss, the objective evidence of record does not reflect that the additional impairment the Veteran would experience during a flare-up would warrant the assignment of a rating in excess of 10 percent.  Thus, an increased rating prior to March 2011 based on functional loss of denied.

Turning next to the rating period beginning in March 2011, the Board notes that the March 2011 VA examination (whose findings served as a basis for the AMC's assignment of an increased rating) reflects the first evidence of a decreased range of right ankle motion and the first evidence of ankylosis of the subastragalar or tarsal joint.  The Veteran has been assigned his current 20 percent evaluation for this rating period pursuant to Diagnostic Code 5272, which awards a 20 percent rating for ankylosis of the subastragalar or tarsal joint in a poor weight-bearing position.  
A rating in excess of 20 percent under the criteria for rating ankle impairments is only available pursuant to Diagnostic Code 5270 for ankylosis of the entire ankle (as opposed to ankylosis of only the subastragalar or tarsal joint).  According to this rating criteria, a 30 percent rating is awarded when there is ankylosis in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees  The next higher rating of 40 percent is awarded based on even more severe ankylosis, with plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees, or based on evidence of an abduction, inversion, or eversion deformity.  

Significantly, the Board notes that the Veteran's ankylosis has been noted to only involve his subastragalar joint, and his range of motion testing demonstrates the absence of ankle ankylosis.  Thus, a 30 percent rating is not warranted for the Veteran's right ankle disability from March 21, 2011, under Diagnostic Code 5270.  

Turning next to whether the Veteran is entitled to a rating in excess of 10 percent for the right ankle scar, the rating criteria in effect when the Veteran filed his right ankle disability increased rating claim (from which his scar increased rating was construed) provided that 10 percent ratings are assigned for scars, not affecting the head, face, or neck, that (1) are deep and cover an area exceeding 6 square inches (39 sq. cm.) (a deep scar is one associated with underlying soft tissue damage); (2) cause limited motion and cover an area exceeding 6 square inches; (3) are superficial, do not cause limited motion, and cover an area of 144 square inches or greater (a superficial scar is one not associated with underlying soft tissue damage); (4) are superficial and unstable (an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar); or (5) are superficial and painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).  

A higher evaluation of 20 percent is assigned for scars, not affecting the head, face, or neck, that are deep or cause limitation of motion and cover an area exceeding 12 square inches.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  

The rating criteria for scars were amended during the course of this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (October 23, 2008)).  The summary in Federal Register notes that the applicability date of the amendment is for all claims received by VA on and after October 23, 2008.  As the Veteran's claim was filed prior to this date, the revised rating criteria do not apply in this case, unless the Veteran requests review under the revised regulations, and the Veteran has not made such a request.

The examinations provided to the Veteran prior to 2011 do not contain specific assessments of the Veteran's right ankle surgical scar, but with that examination noting only tenderness and the scar measuring only .2cm by 8cm, there is no basis for a rating in excess of 10 percent.  (A higher rating is not warranted given the small size of the scar.)  

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating the Veteran's increased rating claims, including the Veteran and his spouse's reports that his service-connected right ankle disability and nonservice-connected back disability are painful and cause sleep disturbances and missed work.  The Board further acknowledges that the Veteran is competent to report his ankle symptomatology, and his wife is competent to report her related observations.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  However, as set forth above, the objective evidence of record fails to support an award in excess of the ratings assigned.

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's right ankle disability and scar increased rating claims.  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.

Furthermore, as the evidence of record fails to reflect the Veteran is currently unemployed, consideration of the Veteran's eligibility for a total disability rating based on individual unemployability is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).





ORDER

A rating in excess of 10 percent prior to March 21, 2011, for a right ankle disability is denied.

A rating in excess of 20 as of March 21, 2011, for a right ankle disability is denied.

A rating in excess of 10 percent for a right ankle scar is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


